Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset, the examiner notes that the claims are still replete with indefiniteness errors.  The claims appear to be an improper translation of a foreign document.  Because the number and degree of the errors are so severe, the errors identified below may not encompass all of said errors. The examiner respectfully requests the applicant correct all errors, including any errors not documented below.  
Claims 2 and 3 recite refer to a “concave.”  It is unclear to what “a concave” and “the concave” refer because the applicant the specification fails to disclose a concave shape.  The limitation uses an adjective where it should use a noun. The “concave” appears to be a cavity.
Claims 2 and 3 recite “on which prepreg sheet-laminated body is formed” and “first prepreg sheet-laminated body” and “second prepreg sheet-laminated body.”  It is not clear how the first and second prepreg sheet-laminated bodies relate to the limitation “prepreg sheet laminated body is formed” recited in the preamble.
In claim 2, the limitation “causing the honeycomb sandwich composite material demolding” is grammatically incorrect and entirely unclear.  
In claims 2 and 3, the limitation “after curing” is indefinite because the claims never positively recite a curing step. 
Claims 2 and 3 recite “causing the honeycomb sandwich composite material to turn upside down.”  It is not how the composite material can be turned upside when it is already upside down.



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over JP H04329125 (‘125) (text citations refer to attached machine translation) in view of Sundquist et al. (US 2018/0072432).
‘125 discloses a curing process in a method for forming a honeycomb sandwich composite material, the honeycomb sandwich composite material comprising a honeycomb core 9 having at least two sloped side surfaces on which a prepreg laminated body is formed, a fiber-reinforced plastic-made lower part 4 provided on a honeycomb core lower surface, and a fiber-reinforced plastic-made upper part 2 provided on a honeycomb core upper surface which is smaller than the honeycomb core lower surface, the curing process comprising: a step of disposing a jig 1 formed with a concave having a shape conforming to the shape of the honeycomb core when it is turned upside down (para 11-14, 17 figs 2a-b); a step of disposing into the concave the honeycomb sandwich composite material that is shaped in a state of being turned upside down after shaping (para 11, 17); a step of conveying the uncured honeycomb sandwich composite material to an autoclave apparatus together with the jig (para 11, 170; a step of causing the autoclave apparatus to apply heat and pressure for curing the honeycomb sandwich composite material; and a step of causing the honeycomb sandwich composite material to be demolded from the jig after curing and causing the honeycomb sandwich composite material to turn upside down (para 9-17, figs 1a-2b).

‘125 does not expressly disclose that the honeycomb core has four sloped side surfaces. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the honeycomb core of ‘125 to have four sloped sides as such is well known in the art and taught by Sundquist (sides 102s, fig 1, para 35) as changes in shape are obvious absent criticality demonstrated by the applicant. 


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04329125 (‘125) (text citations refer to attached machine translation) in view of Sundquist and Pearson et al. (US 2014/0299257).

As to claim 2, ‘125 discloses a method for forming a honeycomb sandwich composite material, the honeycomb sandwich composite material comprising a honeycomb core 9 (para 17, fig 2a-b) having the sloped side surfaces, a fiber-reinforced plastic made lower part 4 provided on a honeycomb core (para 0017) lower surface, and a fiber reinforced plastic-made upper part 2 provided on a honeycomb core upper surface which is smaller than the honeycomb core lower surface, the method for forming a honeycomb sandwich composite material comprising a shaping process and a curing process, the shaping process comprising:
a step of disposing a jig 1 formed with a concave (groove) having a shape conforming to the shape of the honeycomb core when it is turned upside down (para 11-14, 17, fig 2a-b); a step of placing a first prepreg sheet laminated body serving as the fiber reinforced plastic-made upper part on the jig in such a manner that the first prepreg sheet laminated body corresponds to the concave; a step of disposing the honeycomb core 9 in a state of being turned upside down into the concave of the first prepreg sheet-laminated body that is shaped into a shape conforming to the shape of the concave; and a step of placing a second prepreg sheet-laminated body serving as the fiber- reinforced plastic-made lower part onto the first prepreg sheet-laminated body with the honeycomb core disposed therein (para 11, 17, fig 2a-b), and the curing process performed next to the shaping process comprising: a step of conveying an uncured honeycomb sandwich composite material before demolded to an autoclave apparatus together with the jig (para 11, 14); a step of causing the autoclave apparatus to apply heat and pressure for curing honeycomb sandwich composite material; and a step of causing the honeycomb sandwich composite material to be demolded from the jig after curing and causing the honeycomb sandwich composite material to turn upside down (demolding must occur to obtain fig 2b, para 11-17, figs 2a-b).

‘125 does not expressly disclose that the honeycomb core has four sloped side surfaces. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the honeycomb core of ‘125 to have four sloped sides as such is well known in the art and taught by Sundquist (sides 102s, fig 1, para 35) as changes in shape are obvious absent criticality demonstrated by the applicant. 


 ‘125 does not disclose a step of disposing a hot drape apparatus on the jig on which the first prepreg sheet is placed; a step of shaping the first prepreg sheet-laminated body into a shape conforming to the shape of the concave by the hot drape apparatus; a step of removing the hot drape apparatus.
Pearson discloses a method of shaping and curing a composite material, wherein a jig 130 with a cavity (fig 5a) is used to form a prepreg sheet 32 into a shape corresponding to said cavity shape, wherein the shaping of the prepreg sheet in the cavity is performed by hot drape forming (fig 5A-6B,para 53-56).  Note that forming by hot drape in the cavity inherently requires a hot drape apparatus. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of ‘125 such that the method further comprises a step of disposing a hot drape apparatus on the jig on which the first prepreg sheet is placed; a step of shaping the first prepreg sheet-laminated body into a shape conforming to the shape of the concave by the hot drape apparatus and a step of removing the hot drape apparatus as shaping via the hot drape method is well-known and conventional in the art as taught by Pearson and allows ease of shaping by heating the sheet.

 As to claim 4, Pearson discloses use of a caul plate 60 on the lower surface during curing in the autoclave (para 57-58, fig 5a-b).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP H04329125 (‘125) (text citations refer to attached machine translation) and Sundquist, as applied to claim 3 above, and further in view of Pearson et al. (US 2014/0299257).
‘125 does not disclose a caul plate, but Pearson discloses use of a caul plate 60 as detailed above.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of ‘125 such that in the curing process performed by the autoclave apparatus, a caul plate is disposed in such a manner that the caul plate corresponds to the lower surface of the fiber-reinforced plastic-made lower part as taught by Pearson above as doing such smooths irregularities in the surface (para 55).


Response to Arguments
Applicant's arguments filed 2/18/22 have been fully considered but they are not persuasive or moot. With respect to “concave,” the examiner never asserted that the specification doesn’t disclose “concave.”  Concave is the incorrect term for describing the cavity.  The cavity is not concave because it doesn’t have a curved surface.  Additionally, by using “concave,” the applicant uses an adjective where a noun should be used. The applicant MUST replace “concave” with “cavity” or “recess.”

Applicant asserts on p. 11-12 of the Remarks that ‘125 does not meet claim 3 because the prepreg does not cover all sides of the core.  This argument is not commensurate with the scope of the claims because the claims do not require the prepreg to cover all four sides.  Additionally, the figures cited by applicant on p. 12-13 of the Remarks that applicant alleges are part of ‘125 are simply not in the ‘125 reference.  

Applicant’s argument stating that pressure is only applied from above in the claimed method is not commensurate with the scope of the claims because the claims do not recite pressure application only from above.  Applicant cites the instant specification, but limitations recited in the specification are not read into the claims.  Applicant’s argument with respect to four sloped sides are moot in light of the new grounds of rejection presented above. 
With respect to applicant’s arguments directed at claim 2 on p.15-18, the applicant discusses an alleged advantage of the claimed invention, but fails to specifically point out how the language of claim 2 patentably distinguishes it from the references.  Applicant continues to cite limitations recited in the specification that are not recited in the claims.  Applicant’s claims recite nothing about the exclusion of foam.  On p. 18, applicant asserts that Pearson and ‘125 do not disclose a shaping process.  This is not correct.  Fig 4 of ‘125 clearly disclose s a shaping process, as does figs 4a-5b of Pearson. 
On p. 19-20 the applicant asserts that ‘125 and Pearson do not meet the limitations of the claims and cites limitations recited in the instant specification.  Applicant is again reminded that limitations recited in the specification are not read into the claims.  In response to applicant's argument that applicant has a different advantage than that asserted by the examiner, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748